Title: From George Washington to Major General Robert Howe, 21 March 1780
From: Washington, George
To: Howe, Robert


          
            Dr Sir
            Hd Qrs Morristown 21st March 1780
          
          I have before me your two favors of the 16 and 17th instant.
          I am pleased to find that the notice you had received of the preparations of the enemy, was such as to anticipate my information to you on this subject. Should any attempt be really intended, and take place, against this or your quarter, I am satisfied that nothing which our circumstances will permit, will be left undone, on your part. I presume that you are sufficiently acquainted with the signals for alarming the country, and their application—provided it should become necessary to call in the militia.
          It is among the things to be lamented, that the state and prospect of our supplies of provisions is not better. The imbarrassments on this head are disheartening, but it is to be hoped we shall get over them.
          Your ideas respecting the chain have not escaped me. But altho I have thought of its insufficiency, and looked towards its improvement, yet I could not conceive much reasonable hope of any considerable

alteration. With so much to do, in our circumstances, it was impossible to do all. And that which was most important naturally claimed the principal attention. What appears most within our compass, and which in my opinion will augment the strength of the chain are the cables and anchors that have been proposed; and I wish you to lay the matter before Col. Hay D.Q.M.G. and consult him how far the obtaining of such articles is practicable.
          With regard to the question on Stoney and Verplanks points. It is not easy to calculate instructions for all possible cases; or even what should be the precise mode of conduct in a particular one; because it is difficult, if not impossible to comprehend a thorough knowlege of the circumstances which may take place, and which are subject to constant variation. If we were to consider only the original purpose of these works, as intended to cover the ferry-way, and in some degree to afford a protection to the neighbouring shores, we should not perhaps be induced to expose their garrisons to certain capture. But if we combine with these objects a weak state of the garrison of West-point, and the time to be gained for calling in the militia, or drawing forward remote succours, and which would be derived from a proper resistance made at Kings-ferry, it might dispose us to hazard the investiture and attack of its two posts. But here we would be guided by the real force of the enemy, and their intentions against West-point—the state of our own strength there—and the capability of the works at Stoney point and Verplanks for a serious defence, with the general good, or inconveniencies which would result from a defence or evacuation. You will also observe that it is altogether out of my power to go beyond provisionary instructions on this head, and that circumstances must decide your conduct should the enemy operate your way.
          As to the present weak state of the force at West-point, and the change which may be made in it by calling in a part of general Poors brigade, I would prefer to this the measure you hint of moving troops from the cantonement on the opposite side, at least for the present, or till some substantial occasion shall occur for a further support.
          Inclosed you will find a letter to the deputy clothier at Newburg, in which he is directed to hold the clothing left in his hands, at the disposal of the officer commanding at the Highlands. This clothing being intended for the supply of the troops of the Massachusetts and New Hampshire lines and the detatchment of artillery at West-point, you will be pleased to call upon the commanding officers of these corps for exact returns of their deficiencies of clothing, and apportion the quantity in store to their respective wants, the state Cloathiers drawing it by yr order.
          I return the proceedings of the Court martial transmitted in your

letter of the 17th for your own approbation or disapprobation. The articles of war authorise the general officer commanding in either of the “American states for the time being” under a resolve of the 14th of April 1777 to decide in all such cases &c.
          I have to request that you will be particular in sending forward the monthly return of the state of the troops under your command. I am D. Sir &c.
        